Case: 15-15488    Date Filed: 03/21/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-15488
                         ________________________

                      D.C. Docket No. 9:11-cv-80416-KLR



CORDELL CONSULTANT, INC. MONEY
PURCHASE PLAN AND TRUST,
a Virginia Corporation,

                                                Plaintiff - Appellant,

versus

ELIOT C. ABBOTT,
ABBEY L. KAPLAN,
STEVEN I. SILVERMAN,
KLUGER, PERETZ, KAPLAN & BERLIN, P.L.,
a Florida Professional Limited Liability Company,

                                                Defendants – Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 21, 2017)
               Case: 15-15488      Date Filed: 03/21/2017    Page: 2 of 2


Before JORDAN and JILL PRYOR, Circuit Judges, and PROCTOR, ∗ District
Judge.

PER CURIAM:

       With the benefit of oral argument, and following a review of the record, we

affirm the grant of summary judgment in favor of the defendants for the reasons set

forth by the district court.

       AFFIRMED.




∗
 The Honorable R. David Proctor, United States District Judge for the Northern District of
Alabama, sitting by designation.
                                            2